Citation Nr: 9903774	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  94-22 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for cardiovascular disease 
as proximately due to or the result of residuals of gunshot 
wounds to the right buttock and right leg.

Entitlement to a total compensation rating by reason of 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.  He has been granted compensation under the 
predecessor of 38 U.S.C.A. § 1151 for enucleation of the left 
eye, evaluated as 40 percent disabling, and rated as service 
connected for residuals of shell fragment wound to the right 
buttock, evaluated as 20 percent disabling, for residuals of 
shell fragment wound to the right leg, evaluated as 10 
percent disabling, for a tender scar on the right calf, 
evaluated as 10 percent disabling, and for sinusitis, 
evaluated as 0 percent disabling.  A 60 percent evaluation 
has been in effect since June 1, 1950, and the veteran has 
received special monthly compensation benefits on account of 
the loss of the left eye since June 1, 1950.  

This case was previously before the Board in August 1996 at 
which time it was remanded for the regional office to obtain 
additional information and make arrangements for an 
examination of the veteran.  The Board noted in this remand, 
that the veteran had indicated in letters and testimony that 
he had incurred additional disabilities in service, including 
disabilities of the elbow, thumb, and trauma to two of his 
teeth.  

Subsequently, additional information was received, and the 
veteran was afforded a Department of Veterans Affairs (VA) 
examination.  The regional office denied service connection 
for disability of the right thumb, right elbow, left ankle, 
and right knee.  The regional office also reviewed the 
evaluations for the veteran's service-connected disabilities, 
indicating that no change was warranted.  The veteran was 
informed about the denial of service connection for the 
several disabilities, and the continuation of the evaluations 
for his service-connected disabilities.  No notice of 
disagreement with these determinations has been filed.  These 
issues are not appellate issues before the Board at this 
time.  

The regional office continued the denial of the veteran's 
claim for service connection for cardiovascular disease as 
proximately due to the result of residuals of gunshot wounds 
to the right buttock and right leg, and the claim for 
entitlement to a total compensation rating by reason of 
individual unemployability.  The case has now been returned 
to the Board for consideration of these issues.  


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
for an equitable disposition of the veteran's claims.  

2.  The veteran has been granted compensation for enucleation 
of the left eye, evaluated as 40 percent disabling, and is 
rated as service connected for residuals of a shell fragment 
wound to the right buttock, evaluated as 20 percent 
disabling; for residuals of shell fragment wound to the right 
leg, evaluated as 10 percent disabling; for a tender scar on 
the right calf, evaluated as 10 percent disabling; and for 
sinusitis, evaluated as noncompensable.

3.  A 60 percent combined evaluation has been in effect since 
June 1, 1950  

4.  In 1991, the veteran was treated for a myocardial 
infarction, and subsequent diagnoses included 
arteriosclerotic vascular disease and ischemic heart disease.  

5.  Cardiovascular disease was not present in service, and 
was first manifested many years after discharge from service.  

6.  There is no medical evidence and no medical opinion of 
record that establishes an etiological link between the 
cardiovascular disease first manifested in 1991 and the 
veteran's service-connected disabilities.  

7.  The veteran completed one year of high school education.  
He has reported that he was self-employed on his own dairy 
farm from 1946 until he retired in January 1986.  He 
indicated that he became too disabled to work in May 1991 
after his acute myocardial infarction.  

8.  The symptoms and manifestations of the veteran's various 
service-connected disabilities do not prevent him from 
obtaining and pursuing gainful employment.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for 
cardiovascular disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 1991); 38 C.F.R. §§  3.307, 3.309, 3.310 
(1998).  

2.  The criteria for a total compensation rating by reason of 
individual unemployability have not been met.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.16, 3.321, 3.340, 3.341 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The service medical records show that the veteran was treated 
at an aid station on July 11, 1944 for a shrapnel wound of 
the right leg.  He was transferred the next day to an 
evacuation hospital.  The notation on the admission slip 
shows that the veteran had a slight penetrating shell 
fragment wound of the right buttocks and right thigh.  A few 
days later, it was indicated that there had been removal of a 
foreign body from the right thigh and closure of the wound.  
A subsequent hospital notation indicates that the veteran had 
received a moderate penetrating shell fragment wound of the 
right buttocks and lateral distal third of the right thigh.  
He was returned to full duty.  

The veteran was again wounded on January 11, 1945, when he 
received a penetrating shell fragment wound in the right 
calf.  He received treatment at an evacuation hospital which 
noted a perforating moderately severe shell fragment wound of 
the right calf.  It was noted that the wound had been 
debrided, and he was returned to duty in March 1945.  

On an examination for discharge from service in November 
1945, it was noted that the veteran had received a 
penetrating wound of the right leg due to shrapnel in July 
1944, with a penetrating wound the right hip.  He also 
received a penetrating shell fragment wound to the lower 
right leg in January 1945.  Examination of the skin showed 
multiple traumatic and operative scars on the right leg which 
were not disabling or symptomatic.  There were no 
musculoskeletal defects on examination, and the 
cardiovascular system was reportedly normal.  His blood 
pressure was 118/70.  

In a rating action in November 1945, the regional office 
granted service connection for residuals of the shell 
fragment wound of right buttock, and it was evaluated as 
20 percent disabling.  He was also granted service connection 
for residuals of a shell fragment wound to the right lower 
leg and it was evaluated as 10 percent disabling.  Sinusitis 
was also service connected but evaluated as 0 percent 
disabling.  

In May 1950, the veteran sustained an injury to the left eye 
while performing training pursuant to a VA authorized 
training program.  He was hospitalized at a VA hospital in 
May 1950 for removal of the left eye.  On physical 
examination of the extremities, there were scars over the 
posterior right leg and the lateral aspect of the right knee 
with soft tissue loss.  There was also a scar of the right 
hip, all results of shell fragment wounds.  The diagnoses 
included cicatrix with soft tissue loss of the right buttock, 
cicatrix, with soft tissue loss, right leg, residuals of 
shell fragment wounds.  

In a rating in July 1950, the veteran was granted 
compensation for loss of the left eye during vocational 
rehabilitation and it was evaluated as 40 percent disabling.  
His combined evaluation was 60 percent, effective from June 
1, 1950.  He was also found entitled to receive special 
monthly compensation benefits on account of the loss of the 
left eye.  

On a VA examination in February 1962, the veteran reported 
that he was self-employed as a farmer and had not had any 
recent medical examinations.  He reported that he lost 4 or 5 
days each month from work because of his right leg 
disability.  His complaints included pain and swelling in the 
calf and knee.  Physical examination showed various blood 
pressure readings that were within normal limits.  On 
examination of the musculoskeletal system, there was a scar 
on the lateral distal third of the right thigh about three 
inches in length.  There was a scar on the right calf, four 
inches long, one-half to one inch wide.  The examiner was 
unable to demonstrate a scar on the right buttock, but there 
was tenderness on deep pressure of the right buttock.  
Flexion of the right thigh was limited to 90 degrees.  
External rotation of the right foot was limited to 
25 degrees.

A claim for service connection for cardiovascular disease and 
for a total compensation rating by reason of individual 
unemployability was received from the veteran in April 1992.  
On the claim form for individual unemployability, the veteran 
reported that he had completed one year of high school 
education.  He also stated that he had had farm training in 
1949 and 1950 pursuant to the "G.I. Bill."  He stated that he 
had been self-employed on his own farm since 1946, that he 
retired in January 1986, and that since he retired he had 
been able to do some farming work, including driving a 
tractor and other small tasks.  He reported that he became 
totally disabled in May 1991 when he had a myocardial 
infarction.  

A statement dated in August 1985 from Kenneth P. Pohl, M.D 
was received with his claim.  That statement indicated that 
the veteran was seen for evaluation of a right knee problem.  
The veteran gave a history of having shrapnel injuries to the 
right leg during World War II, mainly to the calf area, with 
injury to the calf muscle.  The veteran reported that he had 
been active in dairy farming, with his son taking part of the 
business, and slowly taking over more of the functions.  He 
also reported that he had had painful knees for 5 or 6 years 
since he injured the knees working in ditches tiling his 
farm.  He indicated that cartilage was torn in the knees at 
that time, that he received some treatment, and that there 
had been a slow increase in the pain in the knees since that 
time.  He reported that activities of daily living caused 
discomfort and pain in the knees, the right more than the 
left.  The veteran reported that he had been in good health 
and that he had not seen a physician in 12 years.  

Physical examination showed marked retropatellar crepitation 
and grinding with quadriceps atrophy in both knees.  X-rays 
of the knees showed marked osteoarthritis in both knees as 
well as sclerotic bone and subchondral cysts.  There was 
narrowing of the medial compartment space in both knees.  Dr. 
Pohl indicated that the veteran was scheduled for 
arthroscopic debridement in August 1985.  

The veteran was hospitalized through the emergency room on 
Mary 31, 1991, because of findings compatible with an acute 
myocardial infarction.  He gave a history of chest pain and 
pressure two days prior to hospitalization that subsided 
after a half hour.  He then developed some chest pain 
beginning in the morning of the day of admission, associated 
with pain in the left arm and nausea.  He indicated that his 
health had been generally good.  The previous year he had had 
a herniorrhaphy, and 5 or 6 years previously he had had some 
cartilage removed from the knees.  He reported that his chief 
health problem related to pain in the knees with much 
activity.  Physical examination showed severe chest pain.  
Examination of the extremities showed no edema of the lower 
extremities and no evidence of calf tenderness.  The 
diagnostic impression was acute myocardial infarction, and he 
was hospitalized.  He received treatment, improved, and was 
able to be discharged from the hospital, as improved.  
Arrangements were made for cardiac catheterization at another 
medical facility.  

At the new medical facility, his history was again reviewed, 
without any comment relating to blood clots to or from the 
veteran's service-connected right leg disability.  Physical 
examination of the extremities was essentially normal.  
Cardiac catheterization was performed, and it was recommended 
that the veteran receive diuretics, nitrates, and 
anticoagulation with Coumadin in the light of anterolateral 
apical akinesia.

On a VA examination in May 1992, the veteran reported that he 
had been self-employed as a farmer between 1946 and 1985, and 
that he had a myocardial infarction on May 31, 1991.  He 
claimed that he had had problems with blood clots in his leg 
since his discharge from service.  He recalled that he was 
placed on aspirin therapy at a VA medical facility in 1950, 
that this was changed in 1990 when he was placed on Tylenol.  
He then had his myocardial infarction in May 1991.  His 
present complaints included tiring easily and shortness of 
breath.  

On examination, it was noted that the veteran had bilateral 
superficial varicose veins, right greater than left.  There 
was no evidence of acute inflammation or tenderness.  Homan's 
sign was positive.  It was noted that the veteran had a scar 
on the right hip and that there were no functional defects of 
the lower extremities.  The examination resulted in the 
diagnosis of arteriosclerotic cardiovascular disease, with 
old myocardial infarction and history of myocardial ischemia.  
It was indicated that the veteran was unemployable as the 
result of this disability.  

VA outpatient treatment reports for 1990 through 1995 were 
received showing treatment for various disabilities unrelated 
to the present appeal.  The veteran was seen for a history of 
left leg abscess in 1993, with physical examination being 
negative.

At a hearing at the regional office in February 1994, the 
veteran again claimed that he had had blood clots in his leg 
since 1950.  He indicated that he had 1 or 2 blood clots 
yearly.  He stated that he did not believe that his service-
connected residuals of the gunshot wounds to the right leg 
and buttocks and the left eye disability prevented him from 
following employment until he had his myocardial infarction.  
He stated that he was able to work, at least on a limited 
basis, until the myocardial infarction in 1991.  

A venous and carotid ultrasound performed by a private 
physician in March 1996 showed no evidence of deep vein 
thrombosis.  

On a VA examination in January 1997, the veteran's history 
was reviewed.  The examination resulted in the diagnosis of 
coronary artery disease with angina, Class III, post anterior 
wall myocardial infarction, history of congestive heart 
failure, history of deep venous thrombosis.  The examiner 
expressed the opinion that, based upon clinical events, 
cardiac catheterization, and results of an echocardiogram, 
there was no relationship between the veteran's history 
described as right lower extremity venous thrombosis and the 
development of the myocardial infarction, which was 
attributed to a ruptured plaque in the left anterior 
descending coronary artery.

On orthopedic examination, the veteran reviewed his injuries 
during World War II.  He recalled that he was injured in the 
right hip and right knee in July 1944, and in 1945 in the 
right calf.  He reported that he used a cane after World 
War II because of pain and decreased function in the right 
leg.  On physical examination, he had about a 15  to 
110 degree range of motion of his right knee.  There was 
about 130 degrees of flexion of the hip, with a 10 degree 
flexion contracture.  External rotation of the hip was to 
about 30 degrees and internal rotation was to about 
10 degrees.  His right calf measured 36 centimeters as 
compared to 37 centimeters on the left, and the right thigh 
measured 42 centimeters as compared to 43 centimeters on the 
left.  He had an antalgic gait.  There were several scars 
around the hip, knee, and calf areas.  

It was indicated that the shrapnel wounds appeared to have 
penetrated the gastroc- soleus complex as well as possibly 
the deep compartments of the leg.  There was a 5-centimeter 
scar along the medial aspect of the calf.  The opinion was 
expressed that the veteran did likely sustain some damage to 
the muscle units of the superficial compartment of the calf, 
as well as possibly the deep compartment.  The veteran was 
tender to palpation over the scars.  There were no adhesions 
and no damage to the tendons or nerves.  The strength of the 
injured muscle groups was slightly diminished being 4/5 as 
compared to 5/5 on the uninjured leg.  The veteran did 
demonstrate evidence of discomfort with range of motions of 
the knee and hip.  The examiner expressed the opinion that 
the veteran did sustain damage to the muscles of the right 
leg, and that this, in turn, could result in decreased 
pumping action of these muscle units, thereby decreasing 
venous return to the heart.  He expressed no opinion, and 
deferred to the cardiologist, as to any etiological 
relationship between any possible thrombosis in the leg and 
the veteran's acute myocardial infarction.

On a VA examination in July 1997 the veteran indicated that 
he had been injured by shrapnel in the right hip and right 
knee.  No scar was noted in the right hip area on physical 
examination.  The veteran presented with a scar at the level 
at the external lateral aspect of the right knee.  The scar 
was two inches long by 1/8th of an inch in width.  There was 
normal skin color, no keloid formation, and it was mildly 
tender on palpation.  The veteran stated it was occasionally 
pruritic.  

On examination of the knees, there were arthroscopic scars on 
the right and left knees.  There was also a scar from 
shrapnel in the lateral aspect of the right knee.  Knee 
flexion on the right was from 0 degrees to 85 degrees and 
from 0 degrees to 130 degrees on the left.  Extension of the 
right knee was from 0 degrees to 80 degrees, with pain.  
Flexion of the hip was to 110 degrees with pain.  Extension 
was 10 degrees with pain, and abduction was 50 degrees with 
pain. Adduction was 30 degrees with pain, and lateral 
rotation was 40 degrees with pain.  Medial rotation was 
30 degrees with pain.  There was full range of motion of the 
right hip with pain in all movement.  X-rays of the right hip 
were normal, with a small metallic density projecting over 
the greater trochanter of the right femur compatible with a 
shrapnel-type injury.  X-rays of the right knee showed marked 
osteoarthritis with narrowing of the medial space, and two 
small metallic densities, each measuring approximately 
two millimeters at their greatest length within the soft 
tissue of the right knee.

In rating actions in June 1997 and November 1997, the 
regional office reviewed the veteran's ratings for the shell 
fragment wounds to the right calf and right upper leg, 
including the right buttock.  The regional office assigned a 
10 percent evaluation for a tender scar of the right calf, 
effective from April 15, 1992.  In addition, the regional 
office reviewed the criteria for increased ratings for the 
service-connected disabilities of the right calf, damage to 
Muscle Group XI or XII, and to residuals of the shell 
fragment wound to the right upper leg, damage to Muscle 
Groups XIII, XIV, or XVII.  In discussing the disability to 
the upper right leg due to the shell fragment wound, it was 
noted that the 20 percent evaluation was protected, and that 
a review of findings on various VA examinations failed to 
provide basis for a significantly different rating even if 
alternate muscle groups of the upper right leg were 
considered.  (That rating determination was again affirmed in 
a rating action in September 1998.)  It was further 
determined that the veteran was not entitled to a total 
compensation rating by reason of individual unemployability 
due to his various service-connected disabilities, as he had 
worked in spite of such disabilities until the time of his 
myocardial infarction in May 1991.  It was noted that the 
veteran had indicated that his cardiovascular disability was 
the reason for his inability to perform gainful employment.  

Analysis

The threshold question that must be resolved with regard to 
the claim for service connection for cardiovascular disease 
is whether the veteran has presented evidence of a well-
grounded claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  A well-grounded claim is a 
plausible claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, supra.  An allegation 
that a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would justify a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  The quality and quantity of the evidence 
required to meet the statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet.App. 91-93 (1993).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).  

In this case, the veteran is claiming that his service-
connected residuals of shell fragment wounds caused blood 
clots in the leg, and that such blood clots caused his 
cardiovascular disease and his myocardial infarction in May 
1991.  While the veteran is capable of providing evidence of 
symptomatology, he, as a lay person, is generally not capable 
of providing an opinion relating medical knowledge or medical 
causation.  See Robinette v. Brown, 8 Vet.App. 69, 74 (1995); 
Heuer v. Brown, 7 Vet.App. 379, 384 (1995).  

The veteran has not submitted any medical reports of 
treatment for blood clots.  Furthermore, he has not submitted 
any medical reports, opinions or other medical evidence which 
indicates that the myocardial infarction, and the underlying 
cardiovascular disease, were caused by blood clots , or could 
otherwise be attributed to the veteran's service-connected 
wounds.  The current medical evidence fails to show such an 
etiological relationship, and, in fact, when that question 
was specifically posed to a VA cardiovascular examiner , he 
specifically and clearly stated that there was no etiological 
relationship between the veteran's myocardial infarction and 
the wounds sustained in service.  There is also no medical 
evidence or medical opinion to show that any service-
connected disability aggravated the myocardial infarction or 
underlying cardiovascular disease.  See Allen v. Brown, 
7 Vet.App. 439 (1995).  Without any medical evidence or 
medical opinion linking the veteran's myocardial infarction, 
or underlying cardiovascular disease, to his service-
connected disabilities in any manner, the veteran's claim is 
not well grounded and must be denied.  38 U.S.C.A. § 5107; 
Edenfield v. Brown, 8 Vet.App. 384, 390 (1995).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  Such total disability rating can be assigned 
when the veteran has a single ratable disability at 
60 percent, or multiple disability ratings with a combined 
evaluation of at least 70 percent, with one being ratable at 
40 percent.  The existence of nonservice-connected 
disabilities or previous unemployability status will be 
disregarded where such percentages are met, and if the 
veteran's service-connected disabilities render the veteran 
unemployable.  38 C.F.R. § 4.16.  

In this case, the veteran is service connected for residuals 
of shell fragment wounds to the right upper leg and buttock, 
rated as 20 percent, and to the right calf area, rated as 10 
percent disabling.  Other ratings are place for a tender scar 
on the right calf, evaluated as 10 percent disabling, and for 
sinusitis, evaluated as 0 percent disabling.  He has also 
been granted compensation for loss of the left eye, evaluated 
as 40 percent disabling.  Aside from the evaluation for the 
tender scar, these evaluations have been in place since 1950.  
His combined rating has been 60 percent since then.  

The veteran has indicated that he was able to work through 
1985, and then semi-retired, partly as the result of injuries 
to his knees that he received while performing farm work in 
the 1980's, and partly due to his son's ability to take over 
more of the business.  He has reported that he continued to 
do some work on the farm until the myocardial infarction in 
May 1991.  The injuries to the knees that he received on the 
farm which caused cartilage damage and the myocardial 
infarction, are not service-connected disabilities and may 
not be considered in determining whether his service-
connected disabilities prevent him obtaining and pursuing 
gainful employment.  The evidence of record shows that his 
service-connected disabilities did not prevent him from 
engaging in gainful employment until he had a serious 
myocardial infarction in May 1991.  The veteran has 
indicated, at his hearing, that basically the myocardial 
infarction and underlying cardiovascular disease prevented 
him from engaging in further gainful employment.  

Thus, currently, the record does not establish that the 
veteran stopped working because of the nature and severity of 
his service-connected disabilities.  The Board has reviewed 
the ratings for the service-connected disabilities, including 
the residuals of the shell fragment wounds.  These have been 
considered in detail recently by the RO and some adjustments 
were made.  The veteran has not disputed those changes.  In 
any event, it is clear that even if the veteran were to 
receive a slightly higher combined percent evaluation for all 
of his disabilities, including the residuals of the gunshot 
wounds, the rating would be less than 100 percent, and such 
service-connected disabilities would not, and do not, prevent 
him from engaging in gainful employment.  

The veteran's wound residuals have been essentially static 
for many years.  He does have some slight loss of muscle 
strength in his right leg and some slight limitation of 
motion in the hip and possibly the foot as the result of his 
wounds, but he was able to function adequately with such 
disability for many, many years.  It is not shown that his 
service-connected disabilities have significantly increased 
in severity over the years to the extent that they would now 
cause him to be unable to pursue gainful employment.  There 
is only some slight loss of muscle strength in the right 
lower extremity.  He does not currently have severe pain, 
limitation of motion, or limitation of function resulting 
from his injuries that would cause him to be unemployable.  
His most significant compensable disability, his eye 
disability, has not even been mentioned as having any impact 
on his employability.  Rather, the disability of the knees 
and the veteran's cardiovascular disability which are not 
service connected have repeatedly been recognized as the 
reason he curtailed and eventually concluded his employment.  
In summary, the veteran is not entitled to a total 
compensation rating by reason of individual unemployability 
because the evidence does not demonstrate that he is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  38 C.F.R. 
§§ 3.321, 3.340, 4.16.


ORDER

Entitlement to service connection for cardiovascular disease 
is not established.

Entitlement to a total compensation rating by reason of 
individual unemployability is not established.  

The benefits sought on appeal are denied.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

- 4 -


